Citation Nr: 1409710	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-22 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War and
the Veterans Coalition


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to April 1967 and from July 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned a 10 percent initial rating for PTSD, effective on November 26, 2004.

In October 2007, the VFW (Veterans of Foreign Wars) revoked its representation. The Veteran is currently represented by the Veterans of the Vietnam War and
the Veterans Coalition.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A copy of the transcript of that hearing is of record.

The Veteran is in receipt of a 100 percent disability evaluation for service-connected coronary artery disease, effective November 23, 2010. However, the Veteran's contentions and the evidence suggest he may be unemployable due to the service-connected disorder - a claim that has been pending since receipt of his reopened claim of service connection for PTSD, received in November 2004 and prior to the assignment of a 100 percent evaluation. Given these factors, a claim for TDIU has been raised and is part of this appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009). 

A review of the Veterans Benefits Management System (VBMS) and Virtual VA do not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND
The matter is not ready for appellate review and is accordingly REMANDED for the following action:

1. Ascertain if the Veteran has received any non-VA medical treatment that is not evidenced by the current record and provide him with authorization forms for the release of any additional private records. 

2. Obtain any available VA treatment records that are not associated with the claims file and associate them with the claims file.

3. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.
4. After completing the above, schedule the Veteran for a VA mental disorders examination at an appropriate location to determine the current severity of his service-connected psychiatric disability. The following considerations will govern the examination:

a. The entire claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder.

b. After REVIEWING THE CLAIMS FILE and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of his psychiatric to include effects on employment. The examiner must address the Veteran's contention that his current symptoms render him unemployable and are more severe than as reflected by a 10 percent rating. The examiner should comment on the September 2009 and December 2009 VA treatment records essentially stating that the Veteran has multiple chronic medical problems, to include PTSD that renders him unable to sustain regular full-time employment.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.

d. All clinical findings must be reported in detail and correlated to a specific diagnosis.

5. Readjudicate the Veteran's claims SINCE RECEIPT OF THE CLAIM IN NOVEMBER 2004. If the claims are not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


